Citation Nr: 0729204	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a December 2002 rating decision of the 

